Citation Nr: 1627794	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the left wrist. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2002 to November 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD), evaluated at 30 percent disabling, and for a ganglion cyst of the left wrist, evaluated as noncompensable.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO. 

The Veteran filed a notice of disagreement (NOD) in February 2012.  The RO sent the Veteran a statement of the case (SOC) in September 2012.  The Veteran filed his VA Form 9 in October 2012.  The RO issued a supplemental SOC (SSOC) in October 2013. 

By a September 2012 rating decision, the RO increased the disability rating for the service-connected ganglion cyst of the left wrist from noncompensable to 10 percent disabling, effective from November 16, 2011.  In an October 2013 rating decision, the RO increased the disability rating for the service-connected PTSD from 30 percent to 50 percent disabling, effective from November 16, 2011.

In January 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In March 2016, the Veteran submitted additional evidence, and in May 2016, the Veteran submitted a written waiver of initial Agency of Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the left wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 21, 2016, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher. 

2.  From January 21, 2016, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 50 percent for PTSD prior to January 21, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2. The criteria for an evaluation for an increased rating of 70 percent for PTSD from January 21, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the January 2012 rating decision that is on appeal granted service connection for PTSD and ganglion cyst of the left wrist, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A September 2012 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating and readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of VA examinations, VA treatment records, private treatment records, and the Veteran's own lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in June 2011, July 2011, and April 2013.  The Board finds that the examinations were adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Finally, the Veteran testified during a Board hearing in January 2016, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his attorney has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Analyis

The Veteran contends that his service-connected PTSD is more disabling than reflected by his current 50 percent initial disability rating.  The Board finds that based on the competent evidence of record, prior to January 21, 2016, the Veteran's PTSD symptoms more nearly approximated the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.  The Board also finds that over the course of the appeal period, the Veteran's PTSD symptoms worsened, and from January 21, 2016, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.  

Prior to January 21, 2016

The medical evidence of records shows that in October 2010, prior to separation, the Veteran was admitted to the Laurel Ridge Hospital program secondary to worsening depression and posttraumatic stress symptoms that were related to deployment.  See February 2016 Treatment Records.  The Veteran spent one month in treatment.  The Veteran reported trauma primarily secondary to his first deployment to Iraq in 2005, in which he had witnessed a lot of carnage.  He was directly involved in some life-threatening situations.  The Veteran indicated that a history of previous outpatient interventions and multiple medication trials that had been mostly ineffective in addressing symptoms.  Prior to admission, the Veteran experienced a further exacerbation of symptoms that included energy, anhedonia, insomnia, irritability, feelings of worthlessness, flashbacks, nightmares, hypervigilance, and a startle response.  Id.  

During his treatment, the Veteran denied disorganized speech/behavior, delusions, and hallucinations.  He also denied aggression, hyperactivity, defiance, social phobia, obsessions, and panic attacks.  The Veteran reported that his memory was intact; he was oriented to time, place, person, and situation.  His concentration was intact, thought processes were coherent, logical and goal-directed.  The Veteran reported no delusions or hallucinations.  He also denied suicidal and homicidal ideation.  The Veteran showed fair judgement, insight and reliability.  The Veteran's GAF score was recorded as 35.   

At the time of the Veteran's discharge from Laurel Ridge, he was in good behavioral control, and was tolerating medications well.  His mood was neutral and affect congruent.  There was no evidence of psychosis.  There was no evidence of suicidal or homicidal thoughts.  He was felt to have benefitted from his program efforts and appeared more confident in his coping skills.  He was also getting more restful sleep and reporting better control of nightmares with prazosin.  The attending physician further noted that most significant was the report of a decline in his anxiety symptoms.  The physician reported that the Veteran's prognosis was fair and improved. 

In February 2012, the Veteran submitted a statement regarding the impact of his PTSD symptoms.  See February 2012 Correspondence.  The Veteran reports that he cannot take time off work to see seek regular treatment for his PTSD symptoms.  The Veteran further reported that he cannot remember simple tasks without writing them down.  He reported having nightmares four to five times a week and indicated his cannot sleep more than 4 hours a night without waking up in a sweat.  He reports attacking his wife in his sleep and panic attacks 3 to 4 times a week, sometimes more.  He reports that he consistently feels anger, and once he gets a memory in his head he cannot stop thinking about it.  

An August 2012 treatment note in the Veteran's VA treatment records indicates that during mental health treatment, the Veteran reported that his hobbies and social activities he enjoys spending time with his wife and children although his job as a long distance truck driver has made time spent with his family infrequent.  The Veteran stated that he is independent in his activities of daily living.  The Veteran reported that he had been in several fights with people on the job and yelling matches with his boss.  The Veteran also described difficulty remembering to do things on a daily basis.  He reported an incident when he was supposed to drive his truck to Chicago to deliver materials, and he forgot to write is down and was a date late with the shipment.  He reported that he frequently forgets to check the map to determine if his truck is allowed on a particular road and forgets to inspect the truck before he leaves.  He also reports forgetting to complete necessary paperwork.  The Veteran recounted his one month inpatient stay for PTSD treatment in service and indicated that he did not think it helped much.  

The Veteran also reported re-experiencing events in the form of nightmares 3 to 4 times a week and intrusive thoughts every day that last for a significant amount of time.  He reported avoiding certain smells so that he is not reminded of his combat experiences.  He reports significantly decreased sleep averaging 3 to 4 hours of sleep per night.  The Veteran indicated that his sleep in not continual and is up and down.  When not sleeping well, the Veteran notices a significant increase in his irritability as well as reduced concentration.  The Veteran also reported ongoing symptoms of hypervigilance.  He endorses feeling angry and irritable and giving an atypical presentation of depression marked by significant irritability and low frustration tolerance, as well as decreased interest and enjoyment in previously pleasurable events and activities.  The Veteran denied any current suicidal or homicidal ideation.    
 
In an October 2012 statement, the Veteran stated that he would like to find a job where he is not around people consistently because he cannot be around large crowds.  See October 2012 VA Form 9.  He reported having periods where acts out situations that he encountered while in service and starts yelling.  He reported having angry outbursts.  He stated that "he knows he loves his wife and daughters but does not feel it."  The Veteran reports feeling no regrets for his bad actions.  He reports that the medications he was prescribed do not help.   The Veteran reported that one medication does calm him down and relax but reports they are unavailable at VA or his medical providers won't prescribe them to him.  

In June 2011 the Veteran was afforded a VA psychiatric examination.  The Veteran reported experiencing mild to occasionally moderate psychiatric conditions including anger and nervousness.  He indicated that the frequency varies from daily to weekly depending on the symptom.  The Veteran reported that his symptoms following his deployment in Iraq in 2006 and that his symptoms worsened following his deployment in 2009.  

The Veteran reported that he was arrested in December 2009 for assault on a police officer and domestic violence.  The Veteran reported that his marriage and relationship with his children were good but denied having any social relationships. Regarding leisure activities the Veteran reported that he enjoys playing on the computer and watching movies but noticed a decrease in activities that involve large crowds.  The Veteran denied a history of suicide attempts but reported having a history of violence and assaultiveness.  The Veteran reported that he had difficulty falling and staying asleep.  He reported sleeping approximately 2-3 hours per night and indicated feelings of fatigue due to a lack of sleep.  He reported weekly combat-related nightmares.  The Veteran reported moderate and situational panic-like attacks that began following combat exposure.  He indicated that it happens when he is around a lot of people or when he hears loud noises. 
Regarding acts of daily living the Veteran reported slight difficulties with shopping and other recreational activities (related to large crowds), slight difficulty engaging in sports and exercise (related to lack of motivation), and moderate difficulty driving (related to road rage and attention difficulties).  The Veteran reported no difficulties with household chores, toileting, grooming, feeding, bathing, dressing, and traveling.  

The Veteran reported recurrent and intrusive distressing recollections of the vent, including images, thoughts, or perceptions, and recurrent distressing dreams of the event.  The Veteran further reported efforts to avoid thoughts, feelings, or conversations associated with the trauma, and efforts to avoid activities, places, or people that arouse recollections of the trauma.  The Veteran reported feelings of detachment or estrangement from others and restricted range of affect.  The Veteran also reported difficulty failing or staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner described the Veteran's onset of symptoms as chronic.  The Veteran also denied any remission in his PTSD symptoms since onset. 

During the June 2011 examination, the Veteran had been employed for 9 years.  The Veteran reported that in the prior 12 month period he lost 4 weeks of work because of surgeries and lack of motivation to attend work.  Notably, the evidence shows that the Veteran underwent numerous surgeries for his left wrist disability.  Regarding problems related to occupational functioning, the Veteran reported he had been assigned different duties, experienced decreased concentration, increased absenteeism, memory loss, and poor social interaction.  The Veteran's showed a GAF score of 64.  The examiner indicated that the Veteran PTSD symptoms are likely to be having a negative impact on his everyday social functioning and quality of life.  However, the examiner opined that the effect of the Veteran's PTSD symptoms were "occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran has generally satisfactory functioning."  

The Veteran was afforded an additional VA examination in April 2013.  The examiner indicated that the Veteran's PTSD symptoms manifested in occupation and social impairment with reduced reliability and productivity.  The Veteran reported that he has been married five years and has three children.  He reports that his wife complaints about his temper and that they sleep separately due to his disrupted rest.  Veteran reported that he still works for a trucking company.  He reports working the third shift because "nobody is on the road and that is the time he feels most comfortable."
 
The examiner reported that the Veteran's arms were crossed tightly across chest, tightly held together, physically and emotionally, during interview.  The examiner noted that the Veteran had to be pressed to admit to aggression and a physical fight as recently as last month.  Said that just a few days ago, was briefly in handcuffs after verbal altercation with a police officer who had pulled him over.  The Veteran admitted he has homicidal fantasies- though no intent.  The Veteran reported that he was not on any psychotropic medications currently because, "it makes me feel like I'm not a functioning person," and he has not found the meds beneficial, for the most part.  

With respect to the Veteran's PTSD symptoms, the Veteran reported that he experienced an event that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others, and the Veteran's response involved intense fear, helplessness, or horror.  The examiner noted that the Veteran traumatically re-experiences this event by recurrent and distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring; including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes including those that occur on awakening or when intoxicated.  The Veteran also re-experienced his traumatic event during intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event.  

The examiner indicated that the Veteran showed persistent avoidance of stimuli associated with trauma and numbing of general responsiveness (not present before the trauma) as indicated by avoiding thoughts, feelings or conversations associated with the trauma, avoiding activities, places, or people that arouse recollections of the trauma, and feeling of detachment or estrangement from others.  Persistent symptoms of increased arousal not present before the trauma included difficulty falling and staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Furthermore, the Veteran's PTSD symptoms include anxiety, suspiciousness, chronic sleep impairment, and impaired judgment.

The Veteran reported that he did not experience depressed mood, panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, memory loss, such as forgetting names, directions, or recent events, impairment of short and long-term memory, flattened affect, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationship, suicidal ideation, obsessional rituals that interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time or place.  The examiner opined that the Veteran's level of occupational and social impairment as a result of his PTSD as "occupational and social impairment with reduced reliability and productivity." 

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for their opinions, and the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving his opinions.

As the medical evidence shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with reduced reliability and productivity as a result of frequent nightmares, bouts of anger and irritability, and difficulty establishing and maintaining social relationships, an initial rating of 50 percent for PTSD, but no higher, was warranted.  Although the record establishes that the Veteran's PTSD is productive of occupational and social impairment consistent with a 50 percent rating for the period prior to January 21, 2016, the criteria for a higher 70 percent initial rating have not been shown.  The Veteran reported being able to continually maintain employment, reported good relationships with his children, and denied homicidal, suicidal ideation, and persistent panic attacks.  The Board finds the Veteran's overall disability picture shows that prior to January 21, 2016, the Veteran's PTSD symptoms more clearly proximate the criteria for a 50 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

From January 21, 2016
During the January 2016 Board Hearing, the Veteran reported a worsening of his PTSD symptoms. Veteran reports experiencing suicidal thoughts on a daily basis.  The Veteran reports that he has obsessive rituals that interfere with his day to day activities.  Specifically, he won't walk the perimeter of his house just his property.  He reports doing it a couple times a day.  Veteran also reports that on a constant basis other people have trouble understanding what he is saying.  The Veteran reports having panic attacks for which he takes Xanax three times a day and also take Prozac.  He reports that when he does not take his medication or when he takes it and is around a large number of people or gets startled he has a panic attack.  The Veteran reports experiencing depression on a daily basis.  He reports that when he feels depression he does not want to do anything and feels unmotivated.  The Veteran also reports getting irritated easily on a daily basis.   The Veteran reports that he experiences "spatial disorientation" causing him to get lost easily.  With respect to personal appearance and hygiene the Veteran reports that while he brushes his teeth every day, he doesn't shave and goes four or five days without one.  The Veteran initially reports he tries to ignore stress but when he is required to act under stress he gets angry and starts yelling. 

The Veteran reports that maintaining effective relationships is challenging and that he doesn't have any friends.  He tries to avoid people.  He reports that his relationship with his wife is challenging.  The Veteran reports that he works in dispatch and has difficulty communicating with drivers.  Veteran reports having a service dog.  Veteran reports he can only work at night because he can't handle being around other people.  In his current position Veteran has never been written up or gotten in trouble for behavioral concerns. 

A January 21, 2016 PTSD disability questionnaire (DBQ) completed by Licensed Social Worker, S.B. indicates that the Veteran showed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The report indicates that the Veteran reports agoraphobia; he does not like to leave the house or be in crowds.  

The Veteran reports working as a truck driver and dispatcher since separation.  The DBQ indicates that the Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short term and long term memory, intermittently illogical, obscure or irrelevant speech, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals that interfere with routine activities, impaired impulse control, persistent delusions and hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene, and frequent disorientation to time or place.  

The January 2016 DBQ shows that the Veteran also reported horrible nightmares, constant panic attacks, flashbacks, crying, and black outs.  The Veteran reported that his anger is getting worse and that he has threatened to kill his wife and has hit his daughter twice.  The Veteran reported that he has a service dog, which has greatly helped.  

The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran also submitted lay statements from the family members describing his symptoms.  See March 2016 Correspondence.  The Veteran's wife reported that upon return from service, the Veteran had nightmares every time he fell asleep and began sleep walking.  She also stated that his anger has become worse.  She reported that his memory would fade and he would forget things he said or where he put his things.  She reported that he would get angry when he could not find things and would begin throwing things around the house.  Similarly, the additional lay statements reported that the Veteran had difficulty in crowds, easily angered, irritable, and often withdrawn.    

The Veteran's January 2016 PTSD DBQ, his January 2016 hearing testimony, and the additional lay statements show that his PTSD symptoms have worsened since the beginning of the appeal period and more nearly approximate the criteria required for a 70 percent disability rating.  Thus a 70 percent disability rating for PTSD is warranted effective January 21, 2016, the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms.

For the appeal period, the evidence does not show that the Veteran's PTSD is productive of occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms are not manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran has always been fully oriented without delusions, hallucinations, and grossly inappropriate behavior.  There is no evidence of gross impairment in thought processes or communication. The Veteran has consistently been found to be appropriately dressed and able to perform all activities of daily living.  The Board acknowledges that the Veteran does not like crowds of people; however, he is able to work and maintain some interactions with other people.  As noted above, the Veteran has anger problems, but VA examiners determined that the Veteran is not a danger to others.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Mauerhan v. Principi, 16 Vet. App. at 442-43.  Thus, the Board finds that based on the overall record evidence, including the medical evidence and the Veteran's and his attorney's statements, the effects of the Veteran's PTSD symptoms are not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a schedular rating higher than 70 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Other Considerations

The Board has also considered whether extraschedular consideration is suggested by the record. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, The Board finds that throughout the periods on appeal, the manifestations of the Veteran's PTSD were consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of anger, irritability, trouble sleeping, nightmares, and detachment.  The schedular rating criteria adequately contemplates the degree of impairment caused by his PTSD and provides for a higher rating if the Veteran presented more severe symptoms or clinical findings.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his PTSD has rendered him unemployable.  In fact, the record shows that the Veteran has remained employed as a truck driver throughout the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 21, 2016 is denied. 

Entitlement to an increased rating of 70 percent (but no higher) for posttraumatic stress disorder from January 21, 2016 is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During the January 2016 Board hearing, the Veteran reported a worsening in his left wrist range of motion.  The Veteran further reported tingling, numbness, and swelling and indicated that he believes his left wrist disability is manifested as more than just a ganglion cyst.  See January 2016 Hearing Testimony; June 2014 Substantive Appeal.  The Board notes that the Veteran is service connected for carpal tunnel syndrome of the right wrist.  See January 2012 Rating Decision.  The Veteran's last left wrist VA examination was completed in April 2013, but did not include a sensory examination.  As the Veteran describes worsening of symptoms as well as additional symptoms suggesting sensory impairment, a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA orthopedic and neurological examinations by an appropriate examiner to determine the nature, extent and severity of manifestations from his service-connected ganglion cyst of the left wrist.

* Provide the examiner with the claims file and copy of this Remand for review in conjunction with the study of this case.

* All studies and tests needed to ascertain the status of the disorder, to include any medically indicated tests to include an electromyography and/or nerve conduction study (if deemed necessary), should be performed and a written interpretation of such should be associated with the examination report.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active ranges of motion of the left wrist joint demonstrated on examination.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected ganglion cyst of the left wrist.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the left wrist joint, and, if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of any manifestation cannot be quantified, the examiner should so indicate.

* The examiner should address whether the service-connected ganglion cyst of the left wrist involves only the joint structure, or the muscles and nerves as well.

* The examiner should identify any nerves and muscle groups affected, and state whether the level of impairment is best characterized as mild, moderate, or severe.

* If any nerve involvement is wholly sensory, the examiner should so indicate.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, re-adjudicate the issue of entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the left wrist, in light of all pertinent evidence and legal authority.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


